Case 3:20-cv-05397-BHS Document 7-3 Filed 06/01/20 Page 1 of 13




                      EXHIBIT C
                               Case 3:20-cv-05397-BHS Document 7-3 Filed 06/01/20 Page 2 of 13
B6B (Official Form 6B) (12/07)


          }
          k
          b
          {
          1
          S
          c
          h
          e
          d
          u
          l
          B
          -
          P
          r
          s
          o
          n
          a
          p
          t
          y




  In re          Scott W. Townsend,                                                                                      Case No.       09-47534
                 Deborah L. Townsend
                                                                                                             ,
                                                                                            Debtors
                                            SCHEDULE B - PERSONAL PROPERTY - AMENDED
    Except as directed below, list all personal property of the debtor of whatever kind. If the debtor has no property in one or more of the categories, place
an "x" in the appropriate position in the column labeled "None." If additional space is needed in any category, attach a separate sheet properly identified
with the case name, case number, and the number of the category. If the debtor is married, state whether husband, wife, both, or the marital community
own the property by placing an "H," "W," "J," or "C" in the column labeled "Husband, Wife, Joint, or Community." If the debtor is an individual or a joint
petition is filed, state the amount of any exemptions claimed only in Schedule C - Property Claimed as Exempt.
    Do not list interests in executory contracts and unexpired leases on this schedule. List them in Schedule G - Executory Contracts and
Unexpired Leases.
If the property is being held for the debtor by someone else, state that person's name and address under "Description and Location of Property."
If the property is being held for a minor child, simply state the child's initials and the name and address of the child's parent or guardian, such as
"A.B., a minor child, by John Doe, guardian." Do not disclose the child's name. See, 11 U.S.C. §112 and Fed. R. Bankr. P. 1007(m).
                                                             N                                                                  Husband,        Current Value of
                 Type of Property                            O                   Description and Location of Property            Wife,     Debtor's Interest in Property,
                                                             N                                                                   Joint, or   without Deducting any
                                                             E                                                                 Community Secured Claim or Exemption

1.     Cash on hand                                              Cash on hand                                                       C                        2,000.00

2.     Checking, savings or other financial                      Wife's personal checking account with Chase Bank                   C                           113.59
       accounts, certificates of deposit, or
       shares in banks, savings and loan,                        ___________________________
       thrift, building and loan, and
       homestead associations, or credit                         Checking account with Chase Bank (KW Real                          C                            62.35
       unions, brokerage houses, or                              Estate Sales)
       cooperatives.
                                                                 __________________________

                                                                 Husband's personal checking account with Chase                     C                            68.50
                                                                 Bank

                                                                 __________________________

                                                                 Personal checking account with Key Bank                            C                        3,656.29

                                                                 __________________________

3.     Security deposits with public                             Peninsula Light membership fee                                     C                           100.00
       utilities, telephone companies,
       landlords, and others.

4.     Household goods and furnishings,                          Household goods and furnishings                                    C                        4,000.00
       including audio, video, and
       computer equipment.

5.     Books, pictures and other art                             Books and pictures                                                 C                        2,000.00
       objects, antiques, stamp, coin,
       record, tape, compact disc, and
       other collections or collectibles.

6.     Wearing apparel.                                          Clothing                                                           C                           750.00

7.     Furs and jewelry.                                         Jewelry                                                            C                        2,000.00

8.     Firearms and sports, photographic,                        Sporting goods                                                     C                        1,000.00
       and other hobby equipment.



                                                                                                                                    Sub-Total >          15,750.73
                                                                                                                        (Total of this page)

  7     continuation sheets attached to the Schedule of Personal Property

Copyright (c) 1996-2009 - Best Case Solutions - Evanston, IL - (800) 492-8037                                                                          Best Case Bankruptcy
                  Case 09-47534-PBS                              Doc 24         Filed 12/17/09        Ent. 12/17/09 15:59:30                Pg. 1 of 12
                               Case 3:20-cv-05397-BHS Document 7-3 Filed 06/01/20 Page 3 of 13
B6B (Official Form 6B) (12/07) - Cont.




  In re          Scott W. Townsend,                                                                                      Case No.       09-47534
                 Deborah L. Townsend
                                                                                                             ,
                                                                                            Debtors
                                            SCHEDULE B - PERSONAL PROPERTY - AMENDED
                                                                                   (Continuation Sheet)

                                                             N                                                                  Husband,        Current Value of
                 Type of Property                            O                   Description and Location of Property            Wife,     Debtor's Interest in Property,
                                                             N                                                                   Joint, or   without Deducting any
                                                             E                                                                 Community Secured Claim or Exemption

9.     Interests in insurance policies.                      X
       Name insurance company of each
       policy and itemize surrender or
       refund value of each.

10. Annuities. Itemize and name each                         X
    issuer.

11. Interests in an education IRA as                         X
    defined in 26 U.S.C. § 530(b)(1) or
    under a qualified State tuition plan
    as defined in 26 U.S.C. § 529(b)(1).
    Give particulars. (File separately the
    record(s) of any such interest(s).
    11 U.S.C. § 521(c).)

12. Interests in IRA, ERISA, Keogh, or                           Husband's Roth IRA through American Pension                        C                        9,812.00
    other pension or profit sharing                              Services
    plans. Give particulars.
                                                                 __________________________

                                                                 Husband's IRA through American Pension Services                    C                     136,803.83

                                                                 ___________________________

                                                                 Wife's Roth IRA through American Pension                           C                      25,499.27
                                                                 Services

                                                                 __________________________

                                                                 Wife's SEP Plan through American Pension                           C                     299,102.15
                                                                 Services

                                                                 __________________________

13. Stock and interests in incorporated                      X
    and unincorporated businesses.
    Itemize.

14. Interests in partnerships or joint                       X
    ventures. Itemize.

15. Government and corporate bonds                           X
    and other negotiable and
    nonnegotiable instruments.

16. Accounts receivable.                                     X




                                                                                                                                    Sub-Total >        471,217.25
                                                                                                                        (Total of this page)

Sheet 1 of 7          continuation sheets attached
to the Schedule of Personal Property

Copyright (c) 1996-2009 - Best Case Solutions - Evanston, IL - (800) 492-8037                                                                          Best Case Bankruptcy
                  Case 09-47534-PBS                              Doc 24         Filed 12/17/09        Ent. 12/17/09 15:59:30                Pg. 2 of 12
                               Case 3:20-cv-05397-BHS Document 7-3 Filed 06/01/20 Page 4 of 13
B6B (Official Form 6B) (12/07) - Cont.




  In re          Scott W. Townsend,                                                                                      Case No.       09-47534
                 Deborah L. Townsend
                                                                                                             ,
                                                                                            Debtors
                                            SCHEDULE B - PERSONAL PROPERTY - AMENDED
                                                                                   (Continuation Sheet)

                                                             N                                                                  Husband,        Current Value of
                 Type of Property                            O                   Description and Location of Property            Wife,     Debtor's Interest in Property,
                                                             N                                                                   Joint, or   without Deducting any
                                                             E                                                                 Community Secured Claim or Exemption

17. Alimony, maintenance, support, and                       X
    property settlements to which the
    debtor is or may be entitled. Give
    particulars.

18. Other liquidated debts owed to debtor X
    including tax refunds. Give particulars.


19. Equitable or future interests, life                      X
    estates, and rights or powers
    exercisable for the benefit of the
    debtor other than those listed in
    Schedule A - Real Property.

20. Contingent and noncontingent                             X
    interests in estate of a decedent,
    death benefit plan, life insurance
    policy, or trust.

21. Other contingent and unliquidated                        X
    claims of every nature, including
    tax refunds, counterclaims of the
    debtor, and rights to setoff claims.
    Give estimated value of each.

22. Patents, copyrights, and other                           X
    intellectual property. Give
    particulars.

23. Licenses, franchises, and other                          X
    general intangibles. Give
    particulars.

24. Customer lists or other compilations                     X
    containing personally identifiable
    information (as defined in 11 U.S.C.
    § 101(41A)) provided to the debtor
    by individuals in connection with
    obtaining a product or service from
    the debtor primarily for personal,
    family, or household purposes.

25. Automobiles, trucks, trailers, and                           2007 Toyota Camry                                                  C                      14,000.00
    other vehicles and accessories.                              Kelley Blue Book Trade in Value

                                                                 __________________________

                                                                 2003 Sears Riding Lawn Mower                                       C                           600.00

                                                                 _________________________


                                                                                                                                    Sub-Total >          14,600.00
                                                                                                                        (Total of this page)

Sheet 2 of 7          continuation sheets attached
to the Schedule of Personal Property

Copyright (c) 1996-2009 - Best Case Solutions - Evanston, IL - (800) 492-8037                                                                          Best Case Bankruptcy
                  Case 09-47534-PBS                              Doc 24         Filed 12/17/09        Ent. 12/17/09 15:59:30                Pg. 3 of 12
                               Case 3:20-cv-05397-BHS Document 7-3 Filed 06/01/20 Page 5 of 13
B6B (Official Form 6B) (12/07) - Cont.




  In re          Scott W. Townsend,                                                                                      Case No.       09-47534
                 Deborah L. Townsend
                                                                                                             ,
                                                                                            Debtors
                                            SCHEDULE B - PERSONAL PROPERTY - AMENDED
                                                                                   (Continuation Sheet)

                                                             N                                                                  Husband,        Current Value of
                 Type of Property                            O                   Description and Location of Property            Wife,     Debtor's Interest in Property,
                                                             N                                                                   Joint, or   without Deducting any
                                                             E                                                                 Community Secured Claim or Exemption

26. Boats, motors, and accessories.                          X

27. Aircraft and accessories.                                X

28. Office equipment, furnishings, and                           Office equipment                                                   C                           300.00
    supplies.

29. Machinery, fixtures, equipment, and                      X
    supplies used in business.

30. Inventory.                                               X

31. Animals.                                                 X

32. Crops - growing or harvested. Give                       X
    particulars.

33. Farming equipment and                                    X
    implements.

34. Farm supplies, chemicals, and feed.                      X

35. Other personal property of any kind                          The Debtors have 100% interest in business known                   C                      Unknown
    not already listed. Itemize.                                 as Highlander Group I, LLC. The business owns
                                                                 real property located at 122 18th Street East,
                                                                 Puyallup, WA. The property is tax assessed at
                                                                 approximately $350,000 and has First and Second
                                                                 position Deeds of Trust which total approximately
                                                                 $690,000. Foreclosure proceedings are pending.
                                                                 The business also has a checking account with
                                                                 Chase Bank with an approximate balance of $20.00.
                                                                 ___________________________

                                                                 The Debtors, through their business, Bay Street                    C                      Unknown
                                                                 Developments, LLC, have 60% interest in busines
                                                                 sknow as Soundview Equities, LLC. The business
                                                                 has a checking account with Chase Bank with an
                                                                 approximate balance of $1.38 and real property
                                                                 located at 6319 Soundview Drive, Gig Harbor, WA.
                                                                 The property is tax assessed at $354,000 and there
                                                                 are First and Second position Deeds of Trust
                                                                 recorded against the property which total
                                                                 approximately $497,000. The property is co owned
                                                                 by NW Equities, LLC (Mary Goodfellow) 40%.
                                                                 Foreclosure proceedings are pending.

                                                                 ___________________________




                                                                                                                                    Sub-Total >              300.00
                                                                                                                        (Total of this page)

Sheet 3 of 7          continuation sheets attached
to the Schedule of Personal Property

Copyright (c) 1996-2009 - Best Case Solutions - Evanston, IL - (800) 492-8037                                                                          Best Case Bankruptcy
                  Case 09-47534-PBS                              Doc 24         Filed 12/17/09        Ent. 12/17/09 15:59:30                Pg. 4 of 12
                               Case 3:20-cv-05397-BHS Document 7-3 Filed 06/01/20 Page 6 of 13
B6B (Official Form 6B) (12/07) - Cont.




  In re          Scott W. Townsend,                                                                                      Case No.       09-47534
                 Deborah L. Townsend
                                                                                                             ,
                                                                                            Debtors
                                            SCHEDULE B - PERSONAL PROPERTY - AMENDED
                                                                                   (Continuation Sheet)

                                                             N                                                                  Husband,        Current Value of
                 Type of Property                            O                   Description and Location of Property            Wife,     Debtor's Interest in Property,
                                                             N                                                                   Joint, or   without Deducting any
                                                             E                                                                 Community Secured Claim or Exemption
                                                                 The Debtors, through their business, Bay Street                    C                      Unknown
                                                                 Developments, LLC, have 37.5% interest in
                                                                 business known as Highlander Group VI, LLC. The
                                                                 business consists of a bank account with Chase
                                                                 Bank with an approximate balance of $131.15 and
                                                                 commercial buildings located at 802-804 Bay Street,
                                                                 Port Orchard, WA. The property is tax assessed for
                                                                 $344,900 with a mortgage lien recorded against the
                                                                 property in the approximate amount of $382,500.
                                                                 The property is co-owned by Branham Group, LLC
                                                                 (Chris Rasmussen) 25%; Harbor Stone Properties,
                                                                 LLC (Don Dahl) 37.5%; and Bay Street
                                                                 Developments, LLC (Scott & Deborah Townsend)
                                                                 37.5%. The Debtors do not believe the property has
                                                                 any equity at this time.

                                                                 ___________________________

                                                                 The Debtors, through their business, Highlander                    C                      Unknown
                                                                 Group VIII, LLC, (now Bay Street Developments,
                                                                 LLC) had 50% ownership interest in business
                                                                 known as 2065 Bay Street, LLC. The business has
                                                                 a checking account with Chase Bank with a $0
                                                                 balance and owns real property located at 2065 Bay
                                                                 Street, Port Orchard, WA. The current tax assessed
                                                                 value is $500,000 and there are mortgage liens of
                                                                 approximately $1,166.500 recorded against the
                                                                 property. The property is also co-owned by Harbor
                                                                 Stone Lands, LLC (Don Dahl) 50% and Highlander
                                                                 Group VIII, LLC (Scott & Deborah Townsend) 50%.
                                                                 Foreclosure proceedings are pending.

                                                                 __________________________




                                                                                                                                    Sub-Total >                  0.00
                                                                                                                        (Total of this page)

Sheet 4 of 7          continuation sheets attached
to the Schedule of Personal Property

Copyright (c) 1996-2009 - Best Case Solutions - Evanston, IL - (800) 492-8037                                                                          Best Case Bankruptcy
                  Case 09-47534-PBS                              Doc 24         Filed 12/17/09        Ent. 12/17/09 15:59:30                Pg. 5 of 12
                               Case 3:20-cv-05397-BHS Document 7-3 Filed 06/01/20 Page 7 of 13
B6B (Official Form 6B) (12/07) - Cont.




  In re          Scott W. Townsend,                                                                                      Case No.       09-47534
                 Deborah L. Townsend
                                                                                                             ,
                                                                                            Debtors
                                            SCHEDULE B - PERSONAL PROPERTY - AMENDED
                                                                                   (Continuation Sheet)

                                                             N                                                                  Husband,        Current Value of
                 Type of Property                            O                   Description and Location of Property            Wife,     Debtor's Interest in Property,
                                                             N                                                                   Joint, or   without Deducting any
                                                             E                                                                 Community Secured Claim or Exemption
                                                                 The Debtors have 100% interest in business known                   C                              0.00
                                                                 as Duron & Daughter Investments, LLC. The
                                                                 business owns 3 vacant lots located at Summit
                                                                 Avenue in Bremerton, WA. The lots are currently
                                                                 listed for $30,000 each and have mortgage loans in
                                                                 the approximate amount of $128,750 recorded
                                                                 against the property. Summit Avenue, LLC (Michael
                                                                 & Rowena Machuca) has 50% interest in the
                                                                 property. The business also has a checking
                                                                 account with Chase Bank with an approximate
                                                                 balance of $37.43. The Debtors have recently
                                                                 discovered that real property located at 4820 State
                                                                 Hwy 3 in Bremerton, WA has not yet been
                                                                 foreclosed upon (property was scheduled to go to
                                                                 aution on January 23, 2009) The Debtors believe the
                                                                 property would market for approximately $270,000
                                                                 and they owe approximately $259.181.28. Debtors
                                                                 do not believe that business has any equity.

                                                                 ___________________________

                                                                 The Debtors have 100% interest in business known                   C                            10.91
                                                                 as All Star Financial Northwest Division. The
                                                                 business has a checking account with Chase Bank
                                                                 with an approximate balance of $10.91.

                                                                 ___________________________

                                                                 The Debtors have 100% interest in business known                   C                            71.36
                                                                 as Fortress Funding & Financial. The business has
                                                                 a checking account with Wells Fargo Bank with an
                                                                 approximate balance of $71.36.

                                                                 __________________________

                                                                 The Debtors, through their business, Fortress                      C                           191.66
                                                                 Funding & Financial, have 51% interest in business
                                                                 known as FTK, LLC. The business has a checking
                                                                 account with Chase Bank with an approximate
                                                                 balance of $180.81, an earnest money checking
                                                                 account with Chase Bank with an approximate
                                                                 balance of $95.00 and a property management
                                                                 checking account with Chase Bank with an
                                                                 approximate balance of $100.00.

                                                                 __________________________

                                                                 __________________________




                                                                                                                                    Sub-Total >              273.93
                                                                                                                        (Total of this page)

Sheet 5 of 7          continuation sheets attached
to the Schedule of Personal Property

Copyright (c) 1996-2009 - Best Case Solutions - Evanston, IL - (800) 492-8037                                                                          Best Case Bankruptcy
                  Case 09-47534-PBS                              Doc 24         Filed 12/17/09        Ent. 12/17/09 15:59:30                Pg. 6 of 12
                               Case 3:20-cv-05397-BHS Document 7-3 Filed 06/01/20 Page 8 of 13
B6B (Official Form 6B) (12/07) - Cont.




  In re          Scott W. Townsend,                                                                                      Case No.       09-47534
                 Deborah L. Townsend
                                                                                                             ,
                                                                                            Debtors
                                            SCHEDULE B - PERSONAL PROPERTY - AMENDED
                                                                                   (Continuation Sheet)

                                                             N                                                                  Husband,        Current Value of
                 Type of Property                            O                   Description and Location of Property            Wife,     Debtor's Interest in Property,
                                                             N                                                                   Joint, or   without Deducting any
                                                             E                                                                 Community Secured Claim or Exemption
                                                                 The Debtors have 100% interest in business known                   C                              0.00
                                                                 as Highlander Group II. The business has a
                                                                 checking account with a $0 balance.

                                                                 __________________________

                                                                 The Debtors have 100% interest in Highlander                       C                        4,751.71
                                                                 Group III, LLC dba HG Management. The business
                                                                 has a property management checking account with
                                                                 Chase Bank with an approximate balance of
                                                                 $101.71, a checking account with Key Bank with a
                                                                 balance of $2,150 and a security trust account for
                                                                 tenant deposits with Key Bank with a balance of
                                                                 $2,500.

                                                                 ___________________________

                                                                 The Debtors have 100% interest in business known                   C                            20.00
                                                                 as Highlander Group, V. The business has a
                                                                 checking account with Chase Bank with a balance
                                                                 of $20.00.

                                                                 __________________________

                                                                 The Debtors, thorugh their businesses, Shared                      C                              0.00
                                                                 Equity Partners, LLC and FTK, LLC have 100%
                                                                 interest in business known as Investors Capital
                                                                 Funding, LLC. The business has a checking
                                                                 account with Key Bank with a $0 balance.

                                                                 _________________________

                                                                 The Debtors, through their businesses, Investors                   C                              0.00
                                                                 Capital Funding, LLC and FTK, LLC, have 100%
                                                                 interset in business known as Shared Equity
                                                                 Partners, LLC. The business has a checking
                                                                 account with Key Bank with a $0 balance.
                                                                 _________________________

                                                                 The Debtors have 100% interest in business known                   C                              0.00
                                                                 as ST Equities, LLC. The business has a checking
                                                                 account with Key Bank a $0 balance
                                                                 __________________________

                                                                 The Debtors have 100% interest in business known                   C                              8.82
                                                                 as Highalnder Group IV, LLC. The business has a
                                                                 checking account with Chase Bank with an
                                                                 approximate balance of $8.82.

                                                                 _________________________


                                                                                                                                    Sub-Total >            4,780.53
                                                                                                                        (Total of this page)

Sheet 6 of 7          continuation sheets attached
to the Schedule of Personal Property

Copyright (c) 1996-2009 - Best Case Solutions - Evanston, IL - (800) 492-8037                                                                          Best Case Bankruptcy
                  Case 09-47534-PBS                              Doc 24         Filed 12/17/09        Ent. 12/17/09 15:59:30                Pg. 7 of 12
                               Case 3:20-cv-05397-BHS Document 7-3 Filed 06/01/20 Page 9 of 13
B6B (Official Form 6B) (12/07) - Cont.




  In re          Scott W. Townsend,                                                                                      Case No.        09-47534
                 Deborah L. Townsend
                                                                                                             ,
                                                                                            Debtors
                                            SCHEDULE B - PERSONAL PROPERTY - AMENDED
                                                                                   (Continuation Sheet)

                                                             N                                                                  Husband,        Current Value of
                 Type of Property                            O                   Description and Location of Property            Wife,     Debtor's Interest in Property,
                                                             N                                                                   Joint, or   without Deducting any
                                                             E                                                                 Community Secured Claim or Exemption
                                                                 The Debtors have 100% interest in business known                    C                             0.00
                                                                 as FFR 1, LLC. The business does not have any
                                                                 assets.

                                                                 _________________________

                                                                 The Debtors have 50% interest in business known                     C                             0.00
                                                                 as Cash Revenue Resources, Inc. The business
                                                                 does not have any assets.

                                                                 ___________________________

                                                                 The Debtors tax returns are being amended for                       C                       8,000.00
                                                                 years 2003 through 2008. They expect to receive a
                                                                 refund in the approximate amount of $8,000.

                                                                 _________________________

                                                                 Potential claims against family members, Andrew                     C                     Unknown
                                                                 Holwerda, Jim & Diane Holwerda, Burt & Gini
                                                                 Townsend, Louise Townsend and Greg and Linda
                                                                 Lee for defamation of character, intentional
                                                                 interference with business relationship and loss of
                                                                 business opportunity.

                                                                 ___________________________

                                                                 Potential claim against Dan Dickerson and David &                   C                     Unknown
                                                                 Jackie Wright for potential improper diversion of
                                                                 investment funds. Debtors invested $110,000 in
                                                                 Brighton Beach, Oregon project. The Debtors have
                                                                 demanded an accounting of the proceeds, however,
                                                                 they have not received anything to date.

                                                                 _________________________

                                                                 The Debtors, through their business known as                        C                             0.00
                                                                 Cash Revenue Resources, have a 1/17 interest in
                                                                 business known as Beacon Heights, LLC. The
                                                                 assets of the business include 100 acres of
                                                                 agricultural land at 2095 South Tyler Rd, Boise, ID
                                                                 83716. The property has an estimated value of
                                                                 $170,000 with investor liens of approximately
                                                                 $1,500,000. The business also has a checking
                                                                 account with a balance of approximately $4,500.41.

                                                                 ___________________________




                                                                                                                                    Sub-Total >            8,000.00
                                                                                                                        (Total of this page)
                                                                                                                                         Total >       514,922.44
Sheet 7 of 7          continuation sheets attached
to the Schedule of Personal Property                                                                                                (Report also on Summary of Schedules)
Copyright (c) 1996-2009 - Best Case Solutions - Evanston, IL - (800) 492-8037                                                                          Best Case Bankruptcy
                  Case 09-47534-PBS                              Doc 24         Filed 12/17/09        Ent. 12/17/09 15:59:30                Pg. 8 of 12
                               Case 3:20-cv-05397-BHS Document 7-3 Filed 06/01/20 Page 10 of 13
 B6D (Official Form 6D) (12/07)


           }
           e
           b
           c
           k
           u
           1
           r
           {
           S
           d
           h
           C
           l
           a
           i
           m
           s
           D
           -
           t
           o
           H
           n
           g




   In re          Scott W. Townsend,                                                                                              Case No.     09-47534
                  Deborah L. Townsend
                                                                                                                     ,
                                                                                                     Debtors
                       SCHEDULE D - CREDITORS HOLDING SECURED CLAIMS - AMENDED

       State the name, mailing address, including zip code, and last four digits of any account number of all entities holding claims secured by property of the debtor as of
 the date of filing of the petition. The complete account number of any account the debtor has with the creditor is useful to the trustee and the creditor and may be provided
 if the debtor chooses to do so. List creditors holding all types of secured interests such as judgment liens, garnishments, statutory liens, mortgages, deeds of trust, and
 other security interests.
       List creditors in alphabetical order to the extent practicable. If a minor child is a creditor, the child's initials and the name and address of the child's parent or
 guardian, such as "A.B., a minor child, by John Doe, guardian." Do not disclose the child's name. See, 11 U.S.C. §112 and Fed. R. Bankr. P. 1007(m). If all secured
 creditors will not fit on this page, use the continuation sheet provided.
       If any entity other than a spouse in a joint case may be jointly liable on a claim, place an "X" in the column labeled "Codebtor" ,include the entity on the appropriate
 schedule of creditors, and complete Schedule H - Codebtors. If a joint petition is filed, state whether the husband, wife, both of them, or the marital community may be
 liable on each claim by placing an "H", "W", "J", or "C" in the column labeled "Husband, Wife, Joint, or Community".
       If the claim is contingent, place an "X" in the column labeled "Contingent". If the claim is unliquidated, place an "X" in the column labeled "Unliquidated". If the
 claim is disputed, place an "X" in the column labeled "Disputed". (You may need to place an "X" in more than one of these three columns.)
       Total the columns labeled "Amount of Claim Without Deducting Value of Collateral" and "Unsecured Portion, if Any" in the boxes labeled "Total(s)" on the last
 sheet of the completed schedule. Report the total from the column labeled "Amount of Claim" also on the Summary of Schedules and, if the debtor is an individual with
 primarily consumer debts, report the total from the column labeled "Unsecured Portion" on the Statistical Summary of Certain Liabilities and Related Data.
       Check this box if debtor has no creditors holding secured claims to report on this Schedule D.
                                                                C   Husband, Wife, Joint, or Community                        C    U   D     AMOUNT OF
              CREDITOR'S NAME                                   O                                                             O    N   I
                                                                D   H        DATE CLAIM WAS INCURRED,                         N    L   S        CLAIM
           AND MAILING ADDRESS                                  E                                                             T    I   P       WITHOUT        UNSECURED
            INCLUDING ZIP CODE,                                 B   W            NATURE OF LIEN, AND                          I    Q   U                      PORTION, IF
                                                                T   J          DESCRIPTION AND VALUE                          N    U   T
                                                                                                                                              DEDUCTING
           AND ACCOUNT NUMBER                                   O                                                             G    I   E       VALUE OF          ANY
             (See instructions above.)
                                                                    C                 OF PROPERTY
                                                                R
                                                                                    SUBJECT TO LIEN
                                                                                                                              E    D   D     COLLATERAL
                                                                                                                              N    A
                                                                                                                              T    T
Account No.                                                           Business debt - Duron & Daughter                             E
                                                                      The Debtors have 100% interest in                            D

Carl & Linda Conzatti                                                 business known as Duron & Daughter
                                                                      Investments, LLC. The business owns 3
5018 76th Avenue Ct W                                                 vacant lots located at Summit Avenue in
University Place, WA 98467                                            Bremerton, WA. The lots are currently
                                                                    C listed for $30,000 each and have
                                                                      mortgage loans in the
                                                                         Value $                                  0.00                         128,750.00         128,750.00
Account No.                                                           2006
                                                                      The Debtors have 100% interest in
Charles & Marilee Yehl                                                business known as Highlander Group I,
                                                                      LLC. The business owns real property
13513 McCutcheon Rd E                                                 located at 122 18th Street East, Puyallup,
Orting, WA 98360                                                      WA. The property is tax assessed at
                                                                    C approximately $350,000 and has First
                                                                      and Second po
                                                                         Value $                               Unknown                         561,901.68           Unknown
Account No.

Douglas J. Kaukl                                                         Representing:
Attorney at Law                                                          Charles & Marilee Yehl                                               Notice Only
14705 Meridian East
Puyallup, WA 98375

                                                                         Value $
Account No. xxxxxx4496                                                Second mortgage
                                                                      Residence located at
                                                                      1221 14th Avenue
First Horizon                                                         Fox Island, WA 98333
4000 Horizon Way                                                      2010 Pierce County Tax Assessed Value
                                                                      $681,700
Irving, TX 75063
                                                                    C Cyberhomes.com Value $351,549
                                                                      Zillow.com Value $993,500

                                                                         Value $                           500,000.00                          199,997.00         199,997.00
                                                                                                                           Subtotal
 3
_____ continuation sheets attached                                                                                                             890,648.68         328,747.00
                                                                                                                  (Total of this page)




 Copyright (c) 1996-2009 - Best Case Solutions - Evanston, IL - (800) 492-8037                                                                              Best Case Bankruptcy
                   Case 09-47534-PBS                             Doc 24            Filed 12/17/09              Ent. 12/17/09 15:59:30             Pg. 9 of 12
                               Case 3:20-cv-05397-BHS Document 7-3 Filed 06/01/20 Page 11 of 13
 B6D (Official Form 6D) (12/07) - Cont.




   In re          Scott W. Townsend,                                                                                              Case No.     09-47534
                  Deborah L. Townsend
                                                                                                                     ,
                                                                                                     Debtors

                       SCHEDULE D - CREDITORS HOLDING SECURED CLAIMS - AMENDED
                                                                                         (Continuation Sheet)

                                                                C   Husband, Wife, Joint, or Community                        C    U   D     AMOUNT OF
             CREDITOR'S NAME                                    O                                                             O    N   I
                                                                D   H            DATE CLAIM WAS INCURRED,                     N    L   S        CLAIM
           AND MAILING ADDRESS                                  E                                                             T    I   P       WITHOUT        UNSECURED
                                                                    W              NATURE OF LIEN, AND                                                        PORTION, IF
            INCLUDING ZIP CODE,                                 B
                                                                                  DESCRIPTION AND VALUE
                                                                                                                              I    Q   U
                                                                                                                                              DEDUCTING
                                                                T   J                                                         N    U   T                         ANY
           AND ACCOUNT NUMBER                                   O   C                  OF PROPERTY                            G    I   E       VALUE OF
              (See instructions.)                               R
                                                                                      SUBJECT TO LIEN                         E    D   D     COLLATERAL
                                                                                                                              N    A
                                                                                                                              T    T
Account No. xxxxxx3993                                                First mortgage                                               E
                                                                      Residence located at                                         D
                                                                      1221 14th Avenue
First Horizon                                                         Fox Island, WA 98333
4000 Horizon Way                                                      2010 Pierce County Tax Assessed Value
                                                                      $681,700
Irving, TX 75063
                                                                    C Cyberhomes.com Value $351,549
                                                                      Zillow.com Value $993,500

                                                                         Value $                           500,000.00                          650,000.00         150,000.00
Account No.

Quality Loan Service Corp                                                Representing:
2141 5th Avenue                                                          First Horizon                                                        Notice Only
San Diego, CA 92101


                                                                         Value $
Account No.                                                           Business debt - Bay Street, LLC
                                                                      The Debtors, through their business,
Keiko Kobayashi                                                       Highlander Group VIII, LLC, (now Bay
                                                                      Street Developments, LLC) had 50%
304 Farragut Avenue North                                             ownership interest in business known
Port Orchard, WA 98366                                                as 2065 Bay Street, LLC. The business
                                                                    C has a checking account with Chase
                                                                      Bank with a $0 balance
                                                                         Value $                               Unknown                         300,000.00           Unknown
Account No.                                                             Notice only

Kitsap County Assessor
PO Box 299
Bremerton, WA 98337
                                                                    C

                                                                         Value $                                  0.00                               0.00                   0.00
Account No.                                                           Business debt - Soundview Equities,
                                                                      LLC
                                                                      The Debtors, through their business,
Mary Elizabeth Hill                                                   Bay Street Developments, LLC, have
PO Box 952                                                            60% interest in busines sknow as
                                                                      Soundview Equities, LLC. The business
Wauna, WA 98395
                                                                    C has a checking account with Chase
                                                                      Bank with an approximate balance of

                                                                         Value $                               Unknown                         613,430.00           Unknown
       1
Sheet _____    3
            of _____  continuation sheets attached to                                                                      Subtotal
                                                                                                                                             1,563,430.00         150,000.00
Schedule of Creditors Holding Secured Claims                                                                      (Total of this page)




 Copyright (c) 1996-2009 - Best Case Solutions - Evanston, IL - (800) 492-8037                                                                              Best Case Bankruptcy
                  Case 09-47534-PBS                             Doc 24           Filed 12/17/09                Ent. 12/17/09 15:59:30            Pg. 10 of 12
                               Case 3:20-cv-05397-BHS Document 7-3 Filed 06/01/20 Page 12 of 13
 B6D (Official Form 6D) (12/07) - Cont.




   In re          Scott W. Townsend,                                                                                              Case No.     09-47534
                  Deborah L. Townsend
                                                                                                                     ,
                                                                                                     Debtors

                       SCHEDULE D - CREDITORS HOLDING SECURED CLAIMS - AMENDED
                                                                                         (Continuation Sheet)

                                                                C   Husband, Wife, Joint, or Community                        C    U   D     AMOUNT OF
             CREDITOR'S NAME                                    O                                                             O    N   I
                                                                D   H            DATE CLAIM WAS INCURRED,                     N    L   S        CLAIM
           AND MAILING ADDRESS                                  E                                                             T    I   P       WITHOUT        UNSECURED
                                                                    W              NATURE OF LIEN, AND                                                        PORTION, IF
            INCLUDING ZIP CODE,                                 B
                                                                                  DESCRIPTION AND VALUE
                                                                                                                              I    Q   U
                                                                                                                                              DEDUCTING
                                                                T   J                                                         N    U   T                         ANY
           AND ACCOUNT NUMBER                                   O   C                  OF PROPERTY                            G    I   E       VALUE OF
              (See instructions.)                               R
                                                                                      SUBJECT TO LIEN                         E    D   D     COLLATERAL
                                                                                                                              N    A
                                                                                                                              T    T
Account No.                                                                                                                        E
                                                                                                                                   D

Ssuan Caulkins                                                           Representing:
Davies Pearson PC                                                        Mary Elizabeth Hill                                                  Notice Only
PO Box 1657
Tacoma, WA 98401

                                                                         Value $
Account No.                                                           Business debt - Soundview Equities
                                                                      The Debtors, through their business,
Paradigm Senior Living Inc                                            Bay Street Developments, LLC, have
                                                                      60% interest in busines sknow as
800 NW 6th Avenue Ste 326                                             Soundview Equities, LLC. The business
Portland, OR 97209-3715                                               has a checking account with Chase
                                                                    C Bank with an approximate balance of
                                                                      $1.38 and real property lo
                                                                         Value $                               Unknown                           3,250.00           Unknown
Account No.                                                             Property taxes - Notice only

Pierce County Budget & Finance
PO Box 11621
Tacoma, WA 98411-6621
                                                                    C

                                                                         Value $                                  0.00                               0.00                   0.00
Account No.                                                           Business debt - Highlander Group VI
                                                                      The Debtors, through their business,
Port Orchard Building Assoc                                           Bay Street Developments, LLC, have
                                                                      37.5% interest in business known as
111 129th Avenue NE                                                   Highlander Group VI, LLC. The
Bellevue, WA 98005                                                    business consists of a bank account
                                                                    C with Chase Bank with an approximate
                                                                      balance of $131.15 and commer
                                                                         Value $                               Unknown                         382,500.00           Unknown
Account No.                                                           Business debt - Cash Revenue
                                                                      Resources
                                                                      The Debtors, through their business
Russ Nielson                                                          known as Cash Revenue Resources,
PO Box 1420                                                           have a 1/17 interest in business known
                                                                      as Beacon Heights, LLC. The assets of
West Jordan, UT 84084
                                                                    C the business include 100 acres of
                                                                      agricultural land at 2095 South Tyler Rd,

                                                                         Value $                                  0.00                          Unknown             Unknown
       2
Sheet _____    3
            of _____  continuation sheets attached to                                                                      Subtotal
                                                                                                                                               385,750.00                   0.00
Schedule of Creditors Holding Secured Claims                                                                      (Total of this page)




 Copyright (c) 1996-2009 - Best Case Solutions - Evanston, IL - (800) 492-8037                                                                              Best Case Bankruptcy
                  Case 09-47534-PBS                             Doc 24           Filed 12/17/09                Ent. 12/17/09 15:59:30            Pg. 11 of 12
                               Case 3:20-cv-05397-BHS Document 7-3 Filed 06/01/20 Page 13 of 13
 B6D (Official Form 6D) (12/07) - Cont.




   In re          Scott W. Townsend,                                                                                               Case No.     09-47534
                  Deborah L. Townsend
                                                                                                                      ,
                                                                                                     Debtors

                       SCHEDULE D - CREDITORS HOLDING SECURED CLAIMS - AMENDED
                                                                                         (Continuation Sheet)

                                                                C   Husband, Wife, Joint, or Community                         C    U   D     AMOUNT OF
             CREDITOR'S NAME                                    O                                                              O    N   I
                                                                D   H            DATE CLAIM WAS INCURRED,                      N    L   S        CLAIM
           AND MAILING ADDRESS                                  E                                                              T    I   P       WITHOUT        UNSECURED
                                                                    W              NATURE OF LIEN, AND                                                         PORTION, IF
            INCLUDING ZIP CODE,                                 B
                                                                                  DESCRIPTION AND VALUE
                                                                                                                               I    Q   U
                                                                                                                                               DEDUCTING
                                                                T   J                                                          N    U   T                         ANY
           AND ACCOUNT NUMBER                                   O   C                  OF PROPERTY                             G    I   E       VALUE OF
              (See instructions.)                               R
                                                                                      SUBJECT TO LIEN                          E    D   D     COLLATERAL
                                                                                                                               N    A
                                                                                                                               T    T
Account No. 01/07                                                       Automobile loan                                             E
                                                                                                                                    D

Sound Credit Union                                                      2007 Toyota Camry
PO Box 1595                                                             Kelley Blue Book Trade in Value
Tacoma, WA 98401-1595
                                                                    C __________________________

                                                                         Value $                               14,000.00                         20,175.61             6,175.61
Account No.                                                           Business debt - Bay Street, LLC
                                                                      The Debtors, through their business,
Timberland Bank                                                       Highlander Group VIII, LLC, (now Bay
                                                                      Street Developments, LLC) had 50%
PO Box 697                                                            ownership interest in business known
Hoquiam, WA 98550                                                     as 2065 Bay Street, LLC. The business
                                                                    C has a checking account with Chase
                                                                      Bank with a $0 balance
                                                                         Value $                               Unknown                          514,939.35           Unknown
Account No.

Jon C. Parker                                                            Representing:
Parker Johnson & Parker                                                  Timberland Bank                                                       Notice Only
PO Box 700
Hoquiam, WA 98550

                                                                         Value $
Account No.                                                           Business debt - Cash Revenue
                                                                      Resources
                                                                      The Debtors, through their business
Tracy Foster                                                          known as Cash Revenue Resources,
4475 South Oxford Way                                                 have a 1/17 interest in business known
                                                                      as Beacon Heights, LLC. The assets of
Bountiful, UT 84010
                                                                    C the business include 100 acres of
                                                                      agricultural land at 2095 South Tyler Rd,

                                                                         Value $                                    0.00                         Unknown             Unknown
Account No.




                                                                         Value $
       3
Sheet _____    3
            of _____  continuation sheets attached to                                                                       Subtotal
                                                                                                                                                535,114.96             6,175.61
Schedule of Creditors Holding Secured Claims                                                                       (Total of this page)
                                                                                                                             Total            3,374,943.64         484,922.61
                                                                                                   (Report on Summary of Schedules)

 Copyright (c) 1996-2009 - Best Case Solutions - Evanston, IL - (800) 492-8037                                                                               Best Case Bankruptcy
                  Case 09-47534-PBS                             Doc 24           Filed 12/17/09                Ent. 12/17/09 15:59:30             Pg. 12 of 12
